Title: To Thomas Jefferson from Hore Browse Trist, 22 January 1802
From: Trist, Hore Browse
To: Jefferson, Thomas


          
            My Dear Sir,
            Birdwood 22 Jan. 1802
          
          I was honor’d by the present Post with yours of 17 Inst. The warm emotions which were excited on perusal of the friendly contents we can only feel—The sincere concern we have experienced since the first Impression of the necessity of a removal to the Missisipi Territory, has been very painful, & the nearer the prospect approaches of our departing from a neighbourhood where we have met with uniform attention—where the society exists which we would select from the world, & where our best & dearest friends reside, the more poignant are the sensations with which we are wounded—So fully have those causes operated on our feelings, that the duty a Parent owes to his family, that of bettering their future Prospects, could alone have induced to such a determination—
          In a removal it will most certainly be my highest Gratification to bear with me some mark of your good opinion—I therefore accept your friendly proposal—your advice & the respectability attached to the Office of Secretary of the Missisipi Territory, are reasons the most ample for my so doing—I shall be able to proceed for that country as soon as I have closed some arrangements I have been making for the purchase of some negroes—I beg leave however to mention the situation of my Family is such—particularly that of Mrs Trist—that it will render their removal impracticable untill fall—
          Among our most pleasing reflections when distant will be those of your friendship & good wishes, & we shall anxiously desire a continuance of your health & happiness—The Ladies of the family present you their affectionate remembrance & unite with me in sentiments of the highest respect
          
            Hore Browse Trist
          
        